
	
		I
		112th CONGRESS
		1st Session
		H. R. 3195
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Lewis of Georgia
			 (for himself and Mr. Sensenbrenner)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts received on account of claims based on certain
		  unlawful discrimination and to allow income averaging for backpay and frontpay
		  awards received on account of such claims, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civil Rights Tax Relief Act of
			 2011.
		2.Exclusion from
			 gross income for amounts received on account of certain unlawful
			 discrimination
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting before section 140 the following new
			 section:
				
					139F.Amounts
				received on account of certain unlawful discrimination
						(a)ExclusionGross
				income does not include amounts received by a claimant (whether by suit or
				agreement and whether as lump sums or periodic payments) on account of a claim
				of unlawful discrimination (as defined by section 62(e)).
						(b)Amounts
				coveredFor purposes of subsection (a), the term
				amounts does not include—
							(1)backpay or
				frontpay, as defined in section 1302(b), or
							(2)punitive
				damages.
							.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting before the item relating to
			 section 140 the following new item:
				
					
						Sec. 139F. Amounts received on account of certain unlawful
				discrimination.
					
					.
			(c)Effective
			 dateThe amendment made by this section shall apply to amounts
			 received in taxable years beginning after December 31, 2010.
			3.Limitation on tax
			 based on income averaging for backpay and frontpay received on account of
			 certain unlawful employment discrimination
			(a)In
			 generalPart I of subchapter Q of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to income averaging) is amended by adding at the
			 end the following new section:
				
					1302.Income from
				backpay and frontpay received on account of certain unlawful employment
				discrimination
						(a)General
				ruleIf employment discrimination backpay or frontpay is received
				by a taxpayer during a taxable year, the tax imposed by this chapter for such
				taxable year shall not exceed the sum of—
							(1)the tax which
				would be so imposed if—
								(A)no amount of such
				backpay or frontpay were included in gross income for such year, and
								(B)no deduction were
				allowed for such year for expenses (otherwise allowable as a deduction to the
				taxpayer for such year) in connection with making or prosecuting any claim of
				unlawful employment discrimination by or on behalf of the taxpayer, plus
								(2)the product
				of—
								(A)the number of
				years in the backpay period and frontpay period, and
								(B)the amount by
				which the tax determined under paragraph (1) would increase if the amount on
				which such tax is determined were increased by the average annual net backpay
				and frontpay amount.
								(b)DefinitionsFor
				purposes of this section—
							(1)Employment
				discrimination backpay or frontpayThe term employment
				discrimination backpay or frontpay means backpay or frontpay receivable
				(whether as lump sums or periodic payments) on account of a claim of unlawful
				employment discrimination.
							(2)Unlawful
				employment discriminationThe term unlawful employment
				discrimination has the meaning provided the term unlawful
				discrimination in section 62(e).
							(3)Backpay and
				frontpayThe terms backpay and frontpay
				mean amounts includible in gross income in the taxable year—
								(A)as compensation
				which is attributable—
									(i)in
				the case of backpay, to services performed, or that would have been performed
				but for a claimed violation of law, as an employee, former employee, or
				prospective employee before such taxable year for the taxpayer’s employer,
				former employer, or prospective employer, and
									(ii)in the case of
				frontpay, to employment that would have been performed but for a claimed
				violation of law, in a taxable year or taxable years following the taxable
				year; and
									(B)which are—
									(i)ordered,
				recommended, or approved by any governmental entity to satisfy a claim for a
				violation of law, or
									(ii)received from the
				settlement of such a claim.
									(4)Backpay
				periodThe term backpay period means the period
				during which services are performed (or would have been performed) to which
				backpay is attributable. If such period is not equal to a whole number of
				taxable years, such period shall be increased to the next highest number of
				whole taxable years.
							(5)Frontpay
				periodThe term frontpay period means the period of
				foregone employment to which frontpay is attributable. If such period is not
				equal to a whole number of taxable years, such period shall be increased to the
				next highest number of whole taxable years.
							(6)Average annual
				net backpay and frontpay amountThe term average annual net
				backpay and frontpay amount means the amount equal to—
								(A)the excess
				of—
									(i)employment
				discrimination backpay and frontpay, over
									(ii)the amount of
				deductions that would have been allowable but for subsection (a)(1)(B), divided
				by
									(B)the number of
				years in the backpay period and frontpay
				period.
								.
			(b)Clerical
			 amendmentThe table of sections for part I of subchapter Q of
			 chapter 1 of such Code is amended by inserting after section 1301 the following
			 new item:
				
					
						Sec. 1302. Income from backpay and frontpay received on account
				of certain unlawful employment
				discrimination.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received in taxable years beginning after December 31, 2010.
			4.Income averaging
			 for backpay and frontpay received on account of certain unlawful employment
			 discrimination not to increase alternative minimum tax liability
			(a)In
			 generalSection 55(c) of the Internal Revenue Code of 1986
			 (defining regular tax) is amended by redesignating paragraph (3) as paragraph
			 (4) and by inserting after paragraph (2) the following:
				
					(3)Coordination
				with income averaging for amounts received on account of employment
				discriminationSolely for purposes of this section, section 1302
				(relating to averaging of income from backpay or frontpay received on account
				of certain unlawful employment discrimination) shall not apply in computing the
				regular
				tax.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
